People v Turner (2016 NY Slip Op 06439)





People v Turner


2016 NY Slip Op 06439


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Tom, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


1989/12

[*1]1793 The People of the State of New York, Respondent,
vShatima Turner, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Paul Wiener of Counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia Nunez, J.) rendered January 24, 2013, convicting defendant, upon her plea of guilty, of driving while intoxicated, and sentencing her to a conditional discharge for a period of three years, with a $1000 fine and community service, unanimously affirmed.
The court properly denied defendant's suppression motion. Regardless of what predicate is required for the police to administer a portable breath test to a lawfully stopped motorist (see People v Brockum , 88 AD2d 697 [3d Dept 1982]), here defendant's pattern of behavior amply provided the police with probable cause to believe that she was intoxicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK